DETAILED ACTION
	The following action is in response to the RCE filed for application 17/225,583 on August 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-10 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 2, given the limitations of claim 1, since “the electronic controller being configured to switch between the first control state and the second control state in accordance with a detection of at least one of a steering state of the human-powered vehicle, a surface condition of a travel path on which the human-powered vehicle travels, and a pedaling preparation state relating to a pedal of the human-powered vehicle,” any claim limitations that further limit only one of the steering state, surface condition or pedaling preparation state are essentially moot unless all 3 input variables are allowable.  In the current case, Usui ‘580 teaches “a surface condition of a travel path” (see rejections below), therefor, all further limitations to a steering state are irrelevant with regard to claim 1.  
Please Note:  it is believed Tsuchizawa ‘651 and Tunger ‘812 (both from the IDS) teach examples of “a surface condition of travel path” and “a pedaling preparation state,” respectively, with regard to switching between first and second control states.
Double Patenting
Claims 1-3 are rejected on the ground of nonstatutory double patenting over claims 1 and 8-10 of U.S. Patent No. 11,319,022 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: see the claims, where the set of prescribed conditions are the conditions that lead to a shift request in claim 1, the first state is when the steering angle is less than a threshold and the second state is when the steering angle is greater than or equal to a threshold (see claims 8 and 9), wherein given the set of prescribed conditions that lead to a gearshift request (S52=yes; claim 1) and the steering angle is less than a threshold (S56 = no), the shift will be commanded (S58; claim 10).  If the same prescribed conditions that generate a shift request occur when the steering angle is greater than or equal to a threshold (S56 = yes; claim 8), the shift will not be commanded (S55; claim 10).
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui ‘580 (from IDS).  With regard to claim 1, Usui teaches a human-powered vehicle control device comprising: an electronic controller 3configured to control a transmission to initiate a shifting operation based on a set of prescribed conditions that changes a transmission ratio of a human-powered vehicle, the electronic controller being configured to switch between a first control state  (low resistance) that controls the transmission to change the transmission ratio in accordance with a first prescribed set of conditions, and a second control state (high resistance) that controls the transmission to prevent the change of the transmission ratio as compared to the first control state, the electronic controller being configured to switch between the first control state and the second control state in accordance with a detection of at least one of a steering state of the human- powered vehicle, a surface condition of a travel path (Col. 1, lines 26-27) on which the human-powered vehicle travels, and a pedaling preparation state relating to a pedal of the human-powered vehicle.  With regard to claim 11, Usui teaches the device, wherein the first prescribed set of conditions includes at least one of a travel state (cadence) and a travel environment of the human-powered vehicle.  With regard to claim 12, Usui teaches the device, wherein the electronic controller is configured to control the transmission to not change the transmission ratio in accordance with the first prescribed set of conditions while in the second control state (S7, S10).  With regard to claim 13, Usui teaches the device, wherein the electronic controller is configured to control the transmission to change the transmission ratio upon determining a parameter related to at least one of a travel state and a travel environment of the human-powered vehicle is outside of a first range while in the first control state S7, and Page 4 of 9Appl. No. 17/225,583 Amendment dated August 2, 2022 Reply to Office Action of June 9, 2022 the electronic controller is configured to control the transmission to change the transmission ratio upon determining the parameter is outside a second range, which is wider than the first range, while in the second control state S10.



Suggestions for Applicant
	It is suggested applicant file the proper terminal disclaimer and amend claim 1 to include the limitations of claim 2 (while removing “at least one of…a surface condition of a travel path on which the human-powered vehicle travels, and a pedaling preparation state relating to a pedal of the human-powered vehicle” from claim 1.  
	Applicant should also amend the dependencies of claims 3 and 4 to be upon claim 1.  
	Applicant should also cancel any withdrawn claims that no longer read upon the amended claim 1 (claims 5-10 and 14).  
	If applicant does this, it is believed the newly amended claims 1, 3-4 and 11-13 would overcome the cited art and double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gauthier ‘692 has been cite to show a bicycle (paragraph 22), wherein a steering angle is sensed (paragraph 35), wherein a change in driving modes may be switched based on said detected steering angle, with different shift maps (with different shift actuation ranges) for each o of the driving modes (paragraph 40).








FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	






Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 17, 2022